Citation Nr: 0118834	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971.  He served in the Republic of Vietnam from March 1969 
to March 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Hartford, Connecticut RO that denied 
service connection for PTSD.  

Although the RO has developed the issue on appeal as though 
it was an original claim for service connection, the Board 
finds that this treatment of the veteran's claim is not 
entirely appropriate.  The records show that the RO denied 
his claim for entitlement to service connection for PTSD in a 
July 1984 rating decision and a confirmation decision in 
August of that same year.  Although the veteran was given 
written notification of this determination in July and August 
1984, a timely appeal was not thereafter received.  The 
rating decisions, therefore, became final.  See U.S.C.A. 
§ 7105 (West 1991).  As a result, the veteran's current claim 
for entitlement to service connection for PTSD must be 
considered a petition to reopen a prior final decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  Consequently, the 
issue on appeal has been restyled as set forth on the first 
page of this decision.


FINDINGS OF FACT

1.  In the July and August 1984 rating decisions, the RO 
denied service connection for PTSD; the veteran did not 
appeal this denial.

2.  Evidence added to the record since August 1984 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has a diagnosis of PTSD, medically linked to 
an event occurring in Vietnam.

4.  There is credible supporting evidence that the stressful 
event claimed by the veteran, as having caused his PTSD, 
actually occurred.


CONCLUSIONS OF LAW

1.  The July and August 1984 rating decisions, which denied 
service connection for PTSD, are final. 38 U.S.C.A. §§ 1110, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 
20.1103 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

2.  Evidence received since August 1984 is new and material 
and the claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

3.  With the benefit of the doubt resolved in favor of the 
veteran, PTSD was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

July and August 1984 rating decisions denied the veteran's 
claim for service connection for PTSD on the basis that there 
was no evidence of a current diagnosis of PTSD.  Although the 
veteran was given written notification of this determination 
in July and August 1984, a timely appeal was not thereafter 
received.  The rating decisions, therefore, became final.   

A claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in July and August 1984 includes: service 
medical records; service personnel records; a September 1981 
discharge summary from St. Mary's Hospital; and a June 1984 
VA examination report.  There were no complaints or findings 
of PTSD in the veteran's 1969 enlistment examination and he 
was found qualified for enlistment.  Service medical records 
indicate that the veteran reported no complaints of, and was 
not treated for, PTSD while in active service.   Upon 
separation from service in 1971, he was found to be in good 
health and reported no complaints regarding PTSD and was 
found qualified for separation. His DD 214 indicates that his 
military occupational specialty was a marine engineer.  His 
awards and decorations include the National Defense Service 
Medal, Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.  The September 1981 discharge summary from 
St. Mary's and the June 1984 VA examination report note no 
diagnosis of PTSD.

Upon consideration of this evidence, the RO denied service 
connection for PTSD, holding that the veteran's disability 
was the result of his own willful misconduct, through the 
abuse of drugs, and claimed PTSD was not found in fact or by 
diagnosis.  The 1998 rating decisions were not appealed and 
became final.

In 1998, the veteran requested that the claim for entitlement 
to service connection for PTSD be reopened.  The newly 
submitted evidence included an August 1998 VA examination 
report and a report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) received by the RO in 
March 2000.

The August 1998 VA examination report notes the veteran 
complained of numerous incidents, which came back to him as 
intrusive thoughts, that he felt scared all the time, was 
afraid to sleep at night, and had nightmares.  He had not 
experienced auditory hallucinations, but had on occasion 
suffered visual hallucinations in the form of shadows.  
Specifically, the examination report listed that the veteran 
had suffered traumatic events regarding being fired upon and 
having to return fire.  Likewise, the veteran submitted a 
more detailed statement also maintaining that this traumatic 
event happened.  The statement reported that they were 
dropping infantry in a remote area on the Mekong River when 
they received incoming fire.  The veteran stated he ran as 
fast as he could to the back of the boat and got on the 60-
caliber mounted on a bi-pod and started firing into the 
brush.  He now feared that it was American soldiers upon 
which he fired.  Diagnosis was PTSD.  The examiner stated 
that the veteran "meets criteria for [PTSD], given that he 
has experienced a stressor in which both his life was 
threatened and he saw the lives of others ended."

The USASCRUR report states that the veteran was assigned to 
the 1099th Transportation Company (company) in South Vietnam 
from January 1969 to March 1970.  No Daily Staff Journals 
were retired from the Company, but the report enclosed a 
1967-1969 history of the 11th Transportation Battalion 
(Battalion), the higher headquarters of the veteran's 
company, an Operational Report - Lessons Learned (OR-LL) 
submitted by the Battalion, and a unit history submitted by 
the veteran's company for 1970.  

The Battalion history report states that the Battalion had 

performed port clearance operations in 
the Saigon Port area, staged two Infantry 
Divisions and an Armored Cavalry 
Regiment, operated as a truck battalion, 
transported livestock and farm products 
in support of civic action programs and 
delivered vitally needed supplies to 
Special Forces camps deep in the Mekong 
Delta, in addition to discharging 
ammunition from deep draft vessels for 
all Free World Military Armed Forces in 
the III and IV Corps Tactical Zones of 
Vietnam.

The report also states the veteran's company aided the 
Battalion in its primary mission and had assisted discharge 
operations, shuttled small tonnage hauls when required, and 
supported various infantry elements in their combat 
insertions during riverine operations in the Saigon/Mekong 
Delta waterways.  Moreover, the report stated that the 
Company "earned an enviable reputation during enemy actions, 
always aggressively assisting and protecting their combat 
counterparts."

In addition, the report also included a chronological list of 
significant events concerning the Battalion and the Company 
during 1967-1969.   An entry for March 31, 1969 states

Throughout the commemorative period, 
tugboats from Detachment #3 towing 
ammunition barges from Cat Lai to 
discharge sites, and LCM-8s from the 
1099th Transportation Company, in support 
of Infantry riverine operations 
repeatedly came under hostile enemy fire.  
Numerous soldiers received the Bronze 
Star Medal, Army Commendation Medal and 
Purple Heart Medals for their actions and 
bravery under fire and other hazardous 
operating conditions.

The OR-LL notes that Cat Lai was the base camp location for 
the veteran's company during his tour in Vietnam.  The OR-LL 
further notes various combat activities in Cat Lai from 
August 1969 to October 1969.  Specifically:  on August 15, 
1969, the Cogido Barge Site received several small arms 
rounds; on August 21, 1969, the LCM 18 received from two to 
six AK 47 rounds from the river bank just south of Cat Lai 
Harbor; on October 9, 1969, the ST 2109 was ambushed on the 
Dong Nai River as it was pulling the daily ammunition tow 
from Cat Lai to Cogido barge site, with two rocket rounds 
hitting the vessel and injuring five soldiers.

The Board recognizes that the August 1998 VA examination 
report notes a diagnosis of PTSD.  The VA examination report 
was not previously of record and the information contained 
therein cannot be said to be redundant, since no examiner 
since service has previously diagnosed PTSD.  Further, the VA 
examination report is relevant to and probative of the issue 
at hand-it tends to controvert a previous factual 
determination, indicating that the veteran does indeed have 
PTSD.  The Board finds that the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Furthermore, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  In order to establish service 
connection for PTSD, there must be 

medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (2000).

If a veteran did not engage in combat, his own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 Vet. 
App 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in this process, but the legislation that now 
governs cases such as this is the Veterans Claims Assistance 
act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law contains new sections, to be codified in title 38, 
United States Code, with respect to the duty to assist and 
the development of claims.

In this case, the Board finds that the November 2000 
statement of the case adequately notified the veteran of the 
information and evidence that was necessary to substantiate 
his claim.  Further, the record does not reflect the 
existence of any lay or medical evidence that has been 
identified by the veteran as pertinent to his claim, and that 
has not already been obtained.  Therefore, the veteran will 
not be prejudiced by the Board's consideration of his claim.  
Accordingly, the Board finds that the VA's duty to assist the 
veteran has been satisfied.

In the case at hand, there is no indication in the record 
that the veteran engaged in combat during his period of 
active service.  Therefore, as noted above, the veteran's lay 
testimony and statements, regarding the above-mentioned 
stressors, by themselves, will not be enough to establish the 
occurrence of the alleged stressor.  

While the occurrence of a service event, which is alleged to 
be a stressor, is a question for VA adjudicators, the matter 
of whether the event is sufficient to constitute a stressor 
producing PTSD under the provisions of DSM-IV is a medical 
question.  Cohen v. Brown, 10 Vet. App 128 (1997).  In the 
present case, a medical link has been established between a 
certain alleged service stressor and a diagnosis of PTSD.  
Specifically, an August 1998 VA examination report states 
that the veteran's experience in which both his life was 
threatened and he saw the lives of others ended was the 
stressor supporting a diagnosis of PTSD.

Regarding the veteran's alleged stressors, the Board finds 
that there is credible evidence to corroborate the veteran's 
claim that his company was fired upon frequently while 
serving in Vietnam, and to support the examiner's finding 
that he suffers from PTSD.  Specifically, the above 
statements and the March 1969 recorded event places the 
veteran in Cat Lai and the Mekong River area during his 
Vietnam service and supports his contention that he and those 
he served with were in fact fired upon.

In summary, the veteran meets the requirements for service 
connection for PTSD.  First, the veteran has obtained a 
medical diagnosis for PTSD as established in the August VA 
examination.  Second, the VA examiner's diagnosis is based on 
the veteran's contentions that his company was fired upon 
establishes a link between the current symptoms and an in-
service stressor.  Finally, the occurrence of this traumatic 
event has been substantiated by the USASCRUR report.  Due to 
the above evidence, and giving the benefit of the doubt to 
the veteran as required by 38 U.S.C.A. § 5107, it is 
concluded that he has PTSD as a result of his military 
service.

ORDER

Entitlement to service connection for PTSD is granted.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

